715 S.E.2d 95 (2011)
289 Ga. 711
GOMEZ-CRUZ
v.
BROWN.
No. S11A1043.
Supreme Court of Georgia.
September 12, 2011.
Jerome Lee, Hernan Taylor & Lee, LLC, Norcross, for appellant.
Robert D. James, Jr., Dist. Atty., Leonora Grant, Asst. Dist. Atty., Charles Reed, Jr., Duane Dennis Pritchett, Decatur, for appellee.
THOMPSON, Justice.
Appellant was one of several individuals who filed a petition for a writ of mandamus against the Sheriff of DeKalb County. They alleged, inter alia, that they were being held in custody beyond the time permitted by statute or despite the posting of a bond because, in view of their immigration status, federal agents placed a detention hold upon them. The trial court dismissed the petition, finding that mandamus was not an appropriate remedy. This appeal followed.
Because appellant had been released on bond and was not in the sheriff's custody when the mandamus petition was filed, the trial court properly dismissed the petition. Coastal Service v. Jackson, 223 Ga. 238, 239, 154 S.E.2d 365 (1967) (mandamus will not compel "the undoing of acts already done or the correction of wrongs already perpetrated") (punctuation omitted).
Judgment affirmed.
All the Justices concur.